DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections

Claims 1, 3 and 5-10 are objected to as being lack of proper antecedent basis because “the surface” (claim 1, line 9), “the model” (claim 1, line 9) and “the mathematic model” (claim 1, line 11) lack proper antecedent basis.   

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1, 3 and  5-10 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Vestman et al. (US 2006/0117977 A1) in view of Hummel et al. (US 5,964,157). 
With respect to claims 1, 3 and 5-8, Vestman et al. (Fig.1) teaches a method for cleaning a printing fluid off a surface of at least one rotatable component of a printing ([0002]) having the steps of automatically selecting and executing one of a plurality of washing program i.e., predefined cleaning operations ([0012] and claim 14), making the selection on a basis of a predefined mathematical model executed on a computer 2 (a controller and program using an algorithm) and calculating the amount of soiling i.e., a parameter which includes a print substrate type, an ink type (printing ink) or amount of fountain solution i.e., a damping fluid corresponding to an amount of the printing fluid being present on the surface when executing the model ([0013-0017] and [0021]).
Vestman et al. does not teach the parameter being a film thickness and using the mathematic model to factor in predefined transfer rate of the printing fluid between two rotatable components.
However, the use of a film thickness of a printing fluid as a parameter is conventional.  For example, Hummel et al. teaches that a thickness of an ink film can be used as a parameter for controlling the frequency and type of washing operation (col.2, second paragraph and col.4.lines 45-53).
In view of the teaching of Hummel et al., it would have been obvious to one of ordinary skill in the art to modify the method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press of Vestman et al. by providing the calculating using a parameter being a film thickness of the printing fluid corresponding to an amount of the printing fluid as taught by Hummel et al. for more effective cleaning operation since the use of a film thickness as a parameter is well-known in the art, and it would have been obvious to one of ordinary skill in the art to modify the method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press of Vestman et al. by using the mathematical model i.e., the computer 2 of Vestman et al. (a controller and program using an algorithm)  to factor in 
	With respect to claim 9, Vestman et al. (Fig.1) teaches a method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press as recited.  See the explanation of Vestman et al. above.
Vestman et al. does not teach the predefined cleaning operations differ from one another in terms of using different detergents.  
Hummel et al. (Fig.2) teaches the type of washing operations stored in a memory 25 i.e. the predefined cleaning operations which differs from one another in terms of using the type of washing i.e., different detergents and water for different printing fluid (the paragraph bridging cols. 4 and 5 and col.5, lines 22-29).

  In view of the teaching of Hummel et al., it would have been obvious to one of ordinary skill in the art to modify the method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press of Vestman et al. by providing programs i.e., the predefined cleaning operations which differ from one another in terms of using different type of washing fluid such as water and  detergents as taught by Hummel et al. for more effective cleaning operation since the cleaning surface would be obvious to use proper different detergents for cleaning different type of ink and the characteristic of the surface to be cleaned is well-known in the art. 
.	

Response to Arguments

	Applicants' arguments filed on May 21, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
Applicant argues that claim 1 provides antecedent basis for “the mathematical model” as recited in claim canceled 4 and the predefined cleaning operations in claim 9 and 10.
However, as indicated above, claim 1 does not provide antecedent basis for “the mathematical model” as recited in claim 1, line 11 or “the predefined cleaning operations” in claims 9 and 10. Perhaps this recitation should be changed to -- the predefined mathematical model-- so as to overcome the objection to claim 1.
 	Applicant argues that Vestman et al. do not teach the method as recited in the claims because the sensor Vestman et al. is used for scanning the surface of the cylinder to be cleaned or the print substrate so that it was not necessary to perform such experiments based on the sensor.
Note that Vestman et al. (Fig.1) teaches the use of sensor 3 which is an ink density sensor for measuring the ink density of the printed image ([0032]).  Clearly, the sensor is not used for a film thickness i.e.,  “a film thickness of the printing fluid”.  As explained above, the selection of the desired parameter such as a film thickness, the predefined transfer rate of the printing fluid, a turning of printing material would be obvious through routine experimentation depending upon the type of printing fluid to be used, the characteristics of the surfaces between components to be transferred and the characteristics of a printing to be used in order to get best possible printing operation.  Therefore, Vestman et al. renders obvious the structures and limitations as recited in the claims 1, 3, 5-8 and 10.


	Conclusion
         	
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853